DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, it depends from a canceled claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 2018/0183483) in view of Zhu (US 2015/0181459) and Li (US 2017/0171791).
As to claim 1, Kogure discloses a circuit for radio frequency amplification processing (see at least figure 1), comprising a radio frequency power amplifier 10, wherein the radio frequency power amplifier 10 is the only radio frequency power amplifier of the circuit for radio frequency amplification processing (see figure 1 which shows only one PA 10), a transmitting antenna 60 and a filtering component 42d, wherein the radio frequency power amplifier 10 is configured to perform radio frequency amplification on a power of a modulated first wireless communication signal 3G/4G, and transmit an amplified first wireless communication signal 3G/4G to the transmitting antenna 60 via a first line for transmission (see the line including duplexer 40a, 40b, or 40c); or perform radio frequency amplification on a power of a modulated second wireless communication signal 2G, and transmit an amplified second wireless communication signal 2G to the filtering component 42d via a second line (see the line including filter 42d); and the filtering component 42d is configured to perform filtering processing on the amplified second wireless communication signal 2G, and transmit a filtered second wireless communication signal to the transmitting antenna 60 via the second line for transmission,  wherein the circuit further comprises: a first selection switch 30, a fixed end of the selection switch 30 is connected to an output of the radio frequency power amplifier 10, and a selection end of the selection switch is selectively connected to the first line or the second line according to a control signal (see legend “Scont”); and a second selection switch 50 configured to couple the amplified first wireless communication signal to the transmitting antenna 60 through a duplexer (40a, 40b, or 40c), or couple the filtered second wireless communication signal to the transmitting antenna 60 through the filtering component 42d; and wherein the amplified first wireless communication signal comprises a third-generation (3G) mobile communication network signal, a fourth-generation (4G) mobile communication network signal (see paragraph [0020]).  
Kogure fails to disclose the amplified first wireless communication signal further comprises a wireless-fidelity (Wi-Fi) signal, and a worldwide interoperability for microwave access (WiMAX) signal.  It is noted that Kogure already teaches using a plural signal types such as 3G and 4G (see paragraph [0020]); therefore, adding more types of signals would be obvious to one of ordinary skilled in the art.  In addition, Zhu discloses wireless communication signal comprises a wireless-fidelity (Wi-Fi) signal, and a worldwide interoperability for microwave access (WiMAX) signal (see paragraphs [0006], [0022]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Zhu to Kogure, in order to provide more communication services to the users.
Kogure discloses a plurality of separate duplexers 40a, 40b, and 40c (see figure 1), instead of a single duplexer for processing multiple bands as claimed.  Li discloses a single duplexer 112a (see at least figure 2) for processing multiple bands (see paragraph [0064]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Li to Kogure, in order to reduce the weight, size, and implementing cost of the communication circuit.
As to claim 3, Kogure discloses an isolated filtering component 40a, 40b, or 40c, configured to perform isolated filtering on a transmitted signal and a received signal RX, and the isolated filtering component 40a, 40b, or 40c is located on the first line between the radio frequency power amplifier 10 and the transmitting antenna 60 (see paragraph [0024]).
As to claim 4, Kogure discloses an impedance matching component 20 (see figure 1), configured to perform impedance matching on the radio frequency power amplifier 10 according to a load impedance of the transmitting antenna 60; and an input of the impedance matching component is connected to the radio frequency power amplifier 10, and an output of the impedance matching component is selectively connected to the first line or the second line according to the control signal Scont.
As to claim 6, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  
	As to claim 8, Kogure discloses an isolated filtering component 40a, 40b, or 40c, configured to perform isolated filtering on a transmitted signal and a received signal RX, and the isolated filtering component 40a, 40b, or 40c is located on the first line between the radio frequency power amplifier 10 and the transmitting antenna 60 (see paragraph [0024]).
As to claim 9, Kogure discloses an impedance matching component 20 (see figure 1), configured to perform impedance matching on the radio frequency power amplifier 10 according to a load impedance of the transmitting antenna 60; and an input of the impedance matching component is connected to the radio frequency power amplifier 10, and an output of the impedance matching component is selectively connected to the first line or the second line according to the control signal Scont.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view Zhu and Li as applied to claim 1 above and further in view of Tsutsui (US 2018/0083583).
As to claim 5, Kogure fails to disclose that the filter 42d (see at least figure 1) is a harmonic filter.  Tsutsui discloses a harmonic filter 41 placing at an output of a power amplifier AMP2 (see figure 1).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tsutsui to Kogure, in order to reduce unwanted harmonic frequencies of the transmitted signal.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view Zhu and Li as applied to claims 1 and 6 above and further in view of Sawada (US 2020/0021318).
As to claims 10-11, Kogure does disclose a master control circuit configured to send, according to a determined type of the wireless communication signal, the control signal Scont for controlling the selection switch 30 to connect to the first line or the second line (see paragraph [0023]).  Kogure fails to disclose that the control circuit is a chip.  Sawada discloses a control chip 19 for controlling switches 12 (see paragraph [0116]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Sawada to Kogure, in order to reduce the weight, size, as well as implementing cost of the communication terminal.
As to claim 12, Kogure discloses multiple network types 2G, 3G/4G and multiple frequency bands a-d of mobile communication signals are processed by the only radio frequency power amplifier 10 (see at least figure 1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view Zhu, Li, and Sawada as applied to claim 12 above and further in view of Tsutsui (US 2018/0083583).
As to claim 13, Kogure fails to disclose that the filter 42d (see at least figure 1) is a harmonic filter.  Tsutsui discloses a harmonic filter 41 placing at an output of a power amplifier AMP2 (see figure 1).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tsutsui to Kogure, in order to reduce unwanted harmonic frequencies of the transmitted signal.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646